UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 27, 2011 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-26841 1-800-FLOWERS.COM, Inc. (Exact name of registrant as specified in its charter) DELAWARE 11-3117311 (State of (I.R.S. Employer incorporation) Identification No.) One Old Country Road, Carle Place, New York 11514 (Address of principal executive offices)(Zip code) (516) 237-6000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes(X)No ( ) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes( )No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer( ) Accelerated filer (X) Non-accelerated filer( ) Do not check if a smaller reporting company)Smaller reporting company ( ) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes( )No (X) The number of shares outstanding of each of the Registrant’s classes of common stock: (Number of shares of Class A common stock outstanding as of May 2, 2011) (Number of shares of Class B common stock outstanding as of May 2, 2011) 1-800-FLOWERS.COM, Inc. TABLE OF CONTENTS INDEX Page Part I. FiFinancial Information Item 1. Consolidated Financial Statements: Consolidated Balance Sheets – March 27, 2011 (Unaudited) and June 27, 2010 Consolidated Statements ofOperations (Unaudited) – Three and Nine Months Ended March 27, 2011 and March 28, 2010 Consolidated Statements of Cash Flows (Unaudited) –Nine Months Ended March 27, 2011 and March 28, 2010 Notes to Consolidated Financial Statements (Unaudited) 1 2 3 4 Item 2. Item 3. Item 4. Management’s Discussion and Analysis of Financial Condition and Results of Operations Quantitative and Qualitative Disclosures About Market Risk Controls and Procedures 14 25 26 Part II. Other Information Item 1. Item 1A. Item 2. Item 3. Item 4. Item 5. Item 6. Signatures Legal Proceedings Risk Factors Unregistered Sales of Equity Securities and Use of Proceeds Defaults upon Senior Securities (Removed and Reserved) Other Information Exhibits 27 27 27 28 28 28 28 29 PART I. – FINANCIAL INFORMATION ITEM 1. – CONSOLIDATED FINANCIAL STATEMENTS 1-800-FLOWERS.COM,Inc. and Subsidiaries Consolidated Balance Sheets (in thousands, except share data) March 27, June 27, (unaudited) Assets Current assets: Cash and equivalents $ $ Receivables, net Inventories Deferred tax assets Prepaid and other Total current assets Property, plant and equipment, net Goodwill Other intangibles, net Deferred tax assets Other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable and accrued expenses $ $ Current maturities of long-term debt andcapital leases Total current liabilities Long-term debt andcapital leases Other liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $.01 par value, 10,000,000 shares authorized, none issued - - Class A common stock, $.01 par value, 200,000,000 shares authorized 32,671,798 and 32,492,266 shares issued at March 27, 2011 and June 27, 2010, respectively Class B common stock, $.01 par value, 200,000,000 shares authorized 42,138,465 shares issuedat March 27, 2011 and June 27, 2010 Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive loss, net of tax ) ) Treasury stock, at cost – 5,521,115 and 5,465,046 Class A shares atMarch 27, 2011 and June 27, 2010, respectively and 5,280,000 Class B shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying Notes to Consolidated Financial Statements. 1 1-800-FLOWERS.COM,Inc. and Subsidiaries Consolidated Statements of Operations (in thousands, except per share data) (unaudited) Three Months Ended Nine Months Ended March 27, 2011 March 28, 2010 March 27, 2011 March 28, 2010 Net revenues $ Cost of revenues Gross profit Operating expenses: Marketing and sales Technology and development General and administrative Depreciation and amortization Total operating expenses Operating income (loss) ) ) Other income (expense): Interest income 26 93 68 Interest expense ) Total other income (expense), net ) Income (loss) from continuing operations before income taxes ) ) Income tax expense (benefit) from continuing operations ) ) Income (loss) from continuing operations ) ) Loss from discontinued operations before income taxes - ) - ) Income tax benefit from discontinued operations - ) - ) Loss from discontinued operations - ) - ) Net income (loss) $ ) $ ) $ $ Basic and diluted net income (loss) per common share: From continuing operations $ ) $ ) $ $ From discontinued operations - ) - ) Net income (loss) per common share $ ) $ ) $ $ Weighted average shares used in the calculation of net income (loss) per common share Basic Diluted See accompanying Notes to Consolidated Financial Statements. 2 1-800-FLOWERS.COM,Inc. and Subsidiaries Consolidated Statements of Cash Flows (in thousands) (unaudited) Nine Months Ended March 27, 2011 March 28, 2010 Operating activities: Net income $ $ Reconciliation of net income to net cash provided by operating activities: Loss/impairment from discontinued operation - Operating activities of discontinued operations - Depreciation and amortization Amortization of deferred financing costs Deferred taxes Bad debt expense Stock-based compensation Other non-cash items 7 Changes in operating items, excluding the effects of acquisitions: Receivables ) ) Inventories ) Prepaid and other ) ) Accounts payable and accrued expenses Other assets ) ) Other liabilities ) Net cash provided by operating activities Investing activities: Acquisitions ) - Proceeds from sale of business - Capital expenditures ) ) Purchase of investment - ) Other, net Investing activities of discontinued operations - ) Net cash used in investing activities ) ) Financing activities: Acquisition of treasury stock ) ) Proceeds from exercise of employee stock options 49 - Proceeds from bank borrowings Repayment of notes payable and bank borrowings ) ) Debt issuance costs ) - Repayment of capital lease obligations ) ) Net cash used in financing activities ) ) Net change in cash and equivalents ) Cash and equivalents: Beginning of period End of period $ $ See accompanying Notes to Consolidated Financial Statements. 3 1-800-FLOWERS.COM, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 – Accounting Policies Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared by 1-800-FLOWERS.COM, Inc. and subsidiaries (the “Company”) in accordance with accounting principles generally accepted in the United States for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and nine months ended March 27, 2011 are not necessarily indicative of the results that may be expected for the fiscal year ending July 3, 2011. The balance sheet information at June 27, 2010 has been derived from the audited financial statements at that date, but does not include all information or notes necessary for a complete presentation. Accordingly, the information in this Quarterly Report on Form 10-Q should be read in conjunction with the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 27, 2010. References in this Quarterly Report on Form 10-Q to “authoritative guidance” are to the Accounting Standards Codification issued by the Financial Accounting Standards Board (“FASB”) in June 2009. Use of Estimates The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Comprehensive Income (Loss) For the three and nine months ended March 27, 2011 and March 28, 2010, the Company’s comprehensive income was as follows: Three Months Ended Nine Months Ended March 27, March 28, March 27, March 28, (in thousands) Net income (loss) $ $ $ $
